[On Ernst & Young LLP Letterhead] Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm” in the Statement of Additional Information and to the use of our report dated April 19, 2010, with respect to the statutory-basis financial statements and schedules of Transamerica Life Insurance Company, included in Pre-Effective Amendment No. 1 to the Registration Statement (Form N-6 No. 333-166119) under the Securities Act of 1933 and related Prospectus of Advantage R3. /s/ Ernst & Young LLP Des Moines, Iowa July 30, 2010
